DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 25 May 2021, amendments have been made to claims 1-7, and claims 8-23 have been added.
The 102 rejections are maintained. New in this Office Action are 112(b) rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 15 recites the limitation “a second terminal adjacent in the first direction”. It is indefinite what the recited second terminal is adjacent to. For purposes of compact prosecution, the examiner interprets this claim to require the second terminal to be adjacent to 

Claim Rejections - 35 USC § 102
Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (US 2014/0302353 A1).
Regarding claim 1, Ogura discloses a battery pack ([0082], “10” in Figs. 1-10) configured to be detachably attached to a charger by sliding the battery pack in a predetermined sliding direction (“battery pack 10 is a rechargeable battery that is configured to be attached to and detached from tool main bodies (i.e., mounting targets) by a sliding motion” [0082]), the battery pack comprising:
a battery cell (“33” Fig. 8, [0085]); 
5a substrate (“42” Fig. 8, “circuit board” [0085]) provided with a plurality of terminals (“44” Fig. 8, “charging and discharging terminals (contacts)” [0087]); and
a case (“20” Fig. 1-2, “case (housing or shell)” [0084]) accommodating the battery cell and the substrate ([0084]-[0085]),
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (the “LEFT” to “RIGHT” direction indicated in the coordinate system in Fig. 7),
the plurality of terminals includes a first terminal (441 Fig. 7, “positive connection terminal” [0087]) and a second terminal (442 Fig. 7, “negative connection terminal” [0087]) adjacent in the first direction,

the second terminal includes, in the sliding direction, a third end (the end of 442 that is closer to the “FRONT” end of battery pack 10 shown in Fig. 7) and a fourth end opposed to the third end (the end of 444 that is closer to the “REAR” end of battery pack 10 shown in Fig. 7),
in a case where the battery pack is to be attached to the charger, the battery pack is slid with respect to the charger from the first end and the third end to the second end and the fourth end (“the front-rear direction, the direction in which sliding, and thereby mounting, takes place” [0126] where the first and third ends correspond to the FRONT end of the battery pack 10 as indicated by Fig. 7),
the substrate includes a through hole (“622” which is one of the plurality of “62” indicated in Fig. 10 that are referred to as “interconnected separating slits” [0108]), and
when seen in a second direction orthogonal to the sliding direction and the first direction (the direction that goes into the page from the perspective shown in Fig. 10), at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end (Fig. 10 where interconnecting separating slits 621-627 are at least within the region of the first and third ends to the second and fourth ends), and
the case includes a plurality of terminal openings disposed at positions facing the plurality of terminals (251 and 252 Fig. 5, “positive terminal slit” and “negative terminal slit”, respectively, [0102]) and a vent hole different from the plurality of terminal openings disposed at a position facing the through hole of the 10substrate (the “26” closer to 251 in Fig. 5, one of the “six of the signal terminal slits” [0102]).
Regarding claim 2, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein
the vent hole includes a plurality of holes disposed between a region of the case facing 15the first terminal and a region of the case facing the second terminal (Fig. 5 where the 26 that is closer to 251 is within the region that the first terminal faces and the second terminal faces as it is disposed between positive terminal slit 251 and negative terminal slit 252).
Regarding claim 3, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising a cell holder accommodated in the case and holding the battery cell  (“36” Fig. 8, [0085]),
wherein the cell holder includes an opening (“71(60)” Fig. 8, “partition part” [0112] or “terminal isolating (partitioning) structure” [0107] where the partitioning structure 60 comprises of partition parts 70 that create openings in between from the DOWN to UP direction and the FRONT to REAR direction) disposed at a position facing the through 20hole of the substrate (Fig. 8 where the openings from the DOWN to UP direction of partitioning structure 60 faces the interconnecting separating slits of circuit board 42).
Regarding claim 4, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein
the case includes a recessed groove disposed between the plurality of terminals and opened in two directions (“261” Fig. 5, “slit stepped part” [0103]), and
25the vent hole is disposed in a bottom surface of the recessed groove (Fig. 5 where the 26 that is closer to 251 extends to the bottom of the case 20 in the DOWN direction).
Regarding claim 5, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising at least one lead plate (“344 (34)” Fig. 8, “lead plate” 
wherein the substrate further includes a second through hole (“67” Fig. 10, “linking slit” [0108]) disposed between the 30plurality of terminals and the at least one lead plate (Fig. 10 where 67 is disposed between the slits where 35 and terminals 441 and 442 are inserted into), and
the case further includes a second vent hole (any one of the plurality of “26” shown in Fig. 5 that is not the 26 closest to positive terminal slit 251) disposed at a position facing the second through hole of the substrate (Fig. 5 where any one of the plurality of 26 faces linking slit 67 of circuit board 42 when battery pack 10 is assembled).
Regarding claim 6, Ogura discloses all of the limitations for the battery pack as set forth in claim 5 above, and wherein the substrate further includes a notch 35provided between adjacent lead plates (“351”, “352”, “353”, and “354” Fig. 4, [0086] “first connection location”, “second connection location”, “third connection location”, and “fourth connection location”).
Regarding claim 7, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein
5the substrate further includes a third through hole (“421” Fig. 8, “ventilation opening” [0106]) disposed at a position offset from the plurality of terminals in the sliding direction (Fig. 8 where 421 is offset or not within the region that 441 and 442 encloses), and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate (“272” Fig. 7, “cell cooling ventilation ports” [0106]).
Regarding claim 8, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein

the first end and the second end are portions of the first terminal which are disposed on an upper surface side (251 shown in Fig. 2 where “positive terminal slit 251 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102]), and
the third end and the fourth end are portions of the second terminal which are disposed on the upper surface side (252 shown in Fig. 2 where “negative terminal slit 252 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102]).
Regarding claim 9, Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein
in a state where the battery pack is attached to the charger, the first end and the second end are disposed closer to the charger than the substrate (“the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102] where the “plugged into” arrangement implies direct contact with positive connection terminal 441), and the third end and the fourth end are disposed closer to the charger than the substrate (“the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102] where the “plugged into” arrangement implies direct contact with negative connection terminal 442).
Regarding claim 10, Ogura discloses a battery pack (“10” in Figs. 1-10, [0082]) comprising:
a battery cell (“33” Fig. 8, [0085]);

a case (“20” Fig. 1-2, “case (housing or shell)” [0084]) accommodating the battery cell and the substrate ([0084]-[0085]),
wherein
the substrate includes a plurality of through holes (comprised of plurality of “62” and 67 indicated in Fig. 10 that are referred to as “interconnected separating slits” [0108] “linking slit” [0108], respectively) each disposed between a pair of the plurality of terminals (Fig. 10 where the plurality of interconnected separating slits 62 and the linking slit 67 are disposed between charging and discharging terminals 44),
the case includes a plurality of recessed grooves (protrusions formed in the center portion of the upper case 23 (or the case 20) by having the plurality of “26” formed thereon shown in Figs. 1-2), each one of the recessed grooves being disposed between a pair of the plurality of terminals (Figs. 1-2 where the protrusions are between the pair of positive terminal slit 251 and negative terminal slit 252 which correspond to positive connection terminal 441 and negative connection terminal 442 [0102]) and opened in two directions (Fig. 5 where the plurality of grooves located in the center portion of the upper case 23 are opened in the FRONT-REAR direction as the protrusions extend in this direction, and in the UP-DOWN direction as the groove has a depth into the upper case 23), and a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate (plurality of “26” Figs. 1-2 which faces the slit linking slit 67 of the circuit board 42, referred to as “slits” [0102]), the plurality of vent holes each being disposed in a bottom surface of each recessed groove (Fig. 1 
Regarding claim 11, Ogura discloses all of the limitations for the battery pack as set forth in claim 10 above, and further comprising a cell holder accommodated in the case and holding the battery cell (“36” Fig. 8, [0085]),
wherein the cell holder includes an opening (“71(60)” Fig. 8, “partition part” [0112] or “terminal isolating (partitioning) structure” [0107] where the partitioning structure 60 comprises of partition parts 70 that create openings in between from the DOWN to UP direction and the FRONT to REAR direction) disposed at a position facing a through hole of the plurality of through holes of the substrate (Fig. 8 where the openings from the DOWN to UP direction of partitioning structure 60 faces the interconnecting separating slits of circuit board 42).
Regarding claim 12, Ogura discloses all of the limitations for the battery pack as set forth in claim 10 above, and further comprising at least one lead plate (“344 (34)” Fig. 8, “lead plate” [0085]) connecting the battery cell to the substrate (via “35” shown in Fig. 8, or “connection locations” [0086] where “upper ends of the lead plates 34 serve as connection locations” [0086]),
wherein the substrate further includes an additional through hole (“421” Fig. 10, “ventilation opening” [0106]) disposed between the plurality of terminals and the at least one lead plate (Fig. 10 where ventilation opening 421 is disposed in the horizontally center portion of the circuit board 42 that is between the horizontal portions of the circuit board 42 that positive connection terminal 441 and negative connection terminal 442 are disposed in), and
the case further includes an additional vent hole (“273” Figs. 1-2 and 5, “cooling ventilation ports” [0106]) disposed at a position facing the additional through hole of the substrate (structure implied from Figs. 1-5, and “air from the cell cooling ventilation ports 273 
Regarding claim 13, Ogura discloses all of the limitations for the battery pack as set forth in claim 12 above, and wherein the substrate further includes a notch 35provided between adjacent lead plates (“351”, “352”, “353”, and “354” Fig. 4, [0086] “first connection location”, “second connection location”, “third connection location”, and “fourth connection location”).
Regarding claim 14, Ogura discloses all of the limitations for the battery pack as set forth in claim 10 above, and wherein
the battery pack is configured to be detachably attached to a charger by sliding the battery pack in a predetermined sliding direction (“battery pack 10 is a rechargeable battery that is configured to be attached to and detached from tool main bodies (i.e., mounting targets) by a sliding motion” [0082]),
the substrate further includes an additional through hole (“421” Fig. 10, “ventilation opening” [0106]) disposed at a position offset from the plurality of terminals in the sliding direction (Fig. 10 where ventilation opening 421 is offset from, or is not directly aligned with, positive connection terminal 441 and negative connection terminal 442 in the RIGHT-LEFT direction indicated in the coordinate system shown), and
the case further includes an additional vent hole (“273” Figs. 1-2 and 5, “cooling ventilation ports” [0106]) disposed at a position facing the additional through hole of the substrate (structure implied from Figs. 1-5, and “air from the cell cooling ventilation ports 273 provided in the outer packaging case 20 passes through a ventilation opening 421 in the circuit 
Regarding claim 15, Ogura discloses a battery pack ([0082], “10” in Figs. 1-10)  configured to be detachably attached to a charger by sliding the battery pack in a predetermined sliding direction (“battery pack 10 is a rechargeable battery that is configured to be attached to and detached from tool main bodies (i.e., mounting targets) by a sliding motion” [0082]), the battery pack comprising:
a battery cell (“33” Fig. 8, [0085]);
a substrate (“42” Fig. 8, “circuit board” [0085]) provided with a plurality of terminals (“44” Fig. 8, “charging and discharging terminals (contacts)” [0087]); and
a case (“20” Fig. 1-2, “case (housing or shell)” [0084]) accommodating the battery cell and the substrate ([0084]-[0085]).
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (the “LEFT” to “RIGHT” direction indicated in the coordinate system in Fig. 7),
the plurality of terminals includes a first terminal (441 Fig. 7, “positive connection terminal” [0087]) and a second terminal adjacent in the first direction (442 Fig. 7, “negative connection terminal” [0087]),
the first terminal includes, in the sliding direction, a first end (the end of 441 that is closer to the “FRONT” end of battery pack 10 shown in Fig. 7) and a second end opposed to the first end (the end of 441 that is closer to the “REAR” end of battery pack 10 shown in Fig. 7),

in a case where the battery pack is to be attached to the charger, the battery pack is slid with respect to the charger from the first end and the third end to the second end and the fourth end (“the front-rear direction, the direction in which sliding, and thereby mounting, takes place” [0126] where the first and third ends correspond to the FRONT end of the battery pack 10 as indicated by Fig. 7),
the substrate includes a through hole (“67” Fig. 10, “linking slit” [0108]), and
when seen in a second direction orthogonal to the sliding direction and the first direction (the direction that goes into the page from the perspective shown in Fig. 10), at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end (Fig. 10 where linking slit 67 is within the region of the first and third ends to the second and fourth ends),
the case includes a vent hole disposed at a position facing the through hole of the substrate (any one of the plurality of “26” in Fig. 5, “interconnected separating slits” [0108]), and
when seen in the second direction, at least a part of the through hole overlaps the vent hole (any one of the interconnected separating slits 26 overlaps linking slit 67 as shown from the perspective of Fig. 6 where the plurality of 26 extends vertically up and then horizontal to the rear of the battery pack 10, which is above where linking slit 67 is disposed on the circuit board 42).5
Regarding claim 16, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein the vent hole includes a plurality of holes disposed between a 
Regarding claim 17, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and further comprising a cell holder accommodated in the case and holding the battery cell (“36” Fig. 8 and [0085], and “outer packaging case 20, when joined, forms (defines) a box space (interior) in which the battery main body 30 shown in FIG. 3 and FIG. 4 can be installed” [0084] where battery main body 30 is depicted to comprise of cell holder 36),
wherein the cell holder includes an opening (“71(60)” Fig. 8, “partition part” [0112] or “terminal isolating (partitioning) structure” [0107] where the partitioning structure 60 comprises of partition parts 70 that create openings in between from the DOWN to UP direction and the FRONT to REAR direction) disposed at a position facing the through 20hole of the substrate (Fig. 8 where the openings from the DOWN to UP direction of partitioning structure 60 faces the interconnecting separating slits 62 of circuit board 42).
Regarding claim 18, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
the case includes a recessed groove (“261” Fig. 5, “slit stepped part” [0103]) disposed between the plurality of terminals (Fig. 5 where slit stepped part 261 is disposed between 251 and 252 that corresponds to positive connection terminal 441 and negative connection terminal 442) and opened in two directions (Fig. 5 where the groove formed in the upper case 23 by slit stepped part 261 opens, or extends, in the FRONT-REAR direction and the UP-DOWN direction), and

25Regarding claim 19, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and further comprising at least one lead plate (“344 (34)” Fig. 8, “lead plate” [0085]) connecting the battery cell to the substrate (via “35” shown in Fig. 8, or “connection locations” [0086] where “upper ends of the lead plates 34 serve as connection locations” [0086]),
wherwherein the substrate further includes a second through hole (“622” which is one of the plurality of “62” indicated in Fig. 10 that are referred to as “interconnected separating slits” [0108]) disposed between the plurality of terminals and the at least one lead plate (Fig. 10 where interconnected separating slit 622 is at least partially disposed between the terminals 441 and 442), and
the case further includes a second vent hole (the signal terminal slit 26 that is closest to terminal opening 251 shown in Fig. 5) disposed at a position facing the second through hole of the substrate (Fig. 5 where the signal terminal slit 26 that is closest to terminal opening 251 is at a position that faces interconnected separating slit 622 of Fig. 10).
Regarding claim 20
Regarding claim 21, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
the substrate further includes a third through hole (“421” Fig. 8, “ventilation opening” [0106]) disposed at a position offset from the plurality of terminals in the sliding direction (Fig. 8 where 421 is offset or not directly aligned with terminals 441 and 442), and
the case further includes a third vent hole (“272” Fig. 7, “cell cooling ventilation ports” [0106]) disposed at a position facing the third through hole of the substrate (“air from the cell cooling ventilation ports 273 provided in the outer packaging case 20 passes through a ventilation opening 421 in the circuit board 42” [0106]).
Regarding claim 22, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
the case includes, in the second direction, a bottom surface (the surface of case 20 shown in Fig. 5) and an upper surface opposed to the bottom surface (the surface of case 20 shown in Fig. 2),
the first end and the second end are portions of the first terminal which are disposed on an upper surface side (251 shown in Fig. 2 where “positive terminal slit 251 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102]), and
the third end and the fourth end are portions of the second terminal which are disposed on the upper surface side (252 shown in Fig. 2 where “negative terminal slit 252 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102]).
Regarding claim 23, Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
in a state where the battery pack is attached to the charger, the first end and the second end are disposed closer to the charger than the substrate (“the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102] where the “plugged into” arrangement implies direct contact with positive connection terminal 441), and the third end and the fourth end are disposed closer to the charger than the substrate (“the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102] where the “plugged into” arrangement implies direct contact with negative connection terminal 442).

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. 
Applicant seems to argue that Ogura does not disclose the combination of the recited terminal openings and vent hole of claim 1.
However, as disclosed in this Office Action, Ogura reads upon amended claim 1 as the through hole of the substrate is mapped as “622” which is one of the plurality of “62” shown in Fig. 10, which is referred to as an “interconnected separating slit” in [0108], the plurality of terminal openings disposed at positions facing the plurality of terminals are mapped as 251 and 252 shown in Fig. 5, which is referred to as “positive terminal slit” and “negative terminal slit”, respectively, in [0102], and the vent hole different from the plurality of terminal openings is mapped to be the “26” that is closest to 251 in Fig. 5, which is referred to as one of the “six of the signal terminal slits” in [0102]. 

Applicant appears to argue that because slits 26 are offset with respect to the slits 61/62  as slits 62 are disposed over the male terminals 51, Ogura does not disclose the recited “disposed at a position facing the through hole of the substrate” limitation of claim 1.
However, as disclosed in this Office Action, the vent hole that is mapped to the signal terminal slit 26 that is closest to positive terminal slit 251 in Fig. 5 is disposed at a position facing the through hole of the 10substrate as Fig. 6 shows that the plurality of signal terminal slits 26 extend vertically up and then horizontally to the rear of the battery pack 10 that disposes the signal terminal slits 26 over the area that the plurality of interconnected separating slits 62 are located in on circuit board 42. Therefore, the plurality of signal terminal slits 26 are oriented in a way that it faces a direction that is directly above the plurality of interconnected separating slits 62.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721